Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 and 18 are canceled, and claims 13-17,19 and 20 are pending.

Pending claims 13-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Closest prior art Hoops (US 2005/0069686 A1) teaches a composite comprising a metal substrate, a bonding agent {meets the claimed adhesive layer}, an intermediate layer {meets the claimed banked layer}, an image or a paint {meets the claimed coloring layer}, and a protective sealant {meets the protection layer} in the order thereof, wherein the intermediate layer can have more than two surfaces.  Since the intermediate layer can have more than two surfaces, it is interpreted that the intermediate layer has at least one raised part.  Hoops teaches the intermediate layer can be a polymeric material and the protective sealant can be a polymeric material.  It is well established that polymeric materials are generally transparent to light; and Hoops does not expressly teach the polymeric materials are made opaque.  However, Hoops does not teach or suggest at least one raised part matches with certain pigment of the at least one coloring layer, determining by same stereo pattern; wherein the stereo pattern comprises a stereo structure and a pattern color: wherein the at least one raised part is determined by the stereo structure and the certain pigment of the at least one coloring layer is determined by the pattern color; wherein the at least one raised part and the certain pigment of the at least one coloring layer are printed by a digital inkjet printer as recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
July 16, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785